DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 07/06/2020. Claims 1, 3, 5-12, 14 and 15 have been amended. Currently, claims 1-15 are pending. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 07/06/2020 and 02/01/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 20190327679 A1).
Consider claim 1, Gupta discloses an electronic device (read as hardware resource 900, figure 9, [0097]-[0100]) comprising: 

a long-range mode in which the transceiver communicates with at least one external device using a long-range wireless communication technology, wherein the long-range wireless communication technology includes two or more power saving modes (read as the low-power states of LTE such as sleep states/idle state, DRX states, figures 9 and 10, par [0109] and [0113]); and 
a short-range mode in which the transceiver communicates with at least one neighboring electronic device using a short-range wireless communication technology (read as the communication using WLAN/Bluetooth to the peripheral device 904, figures 9 and 10, par [0099] and [0105]-[0109]); 
a detection module adapted to determine if the long-range wireless communication technology is in a power saving mode and determine which power saving mode is active (read as the identification of DRX mode, figures 9 and 10, par [0099] and [0105]-[0109]); and 
a switching unit adapted to switch the transceiver between the short-range mode and the long-range mode based on the determined power saving mode of the long-range wireless communication technology (read as the LTE radio is completely shut down and a very low-power, low-latency C-WuRx is instead used to manage the state of the LTE link in response to a narrow-band wakeup signal; the C-WuRx is used to wake up the main modem when the eNB decides that switching from WLAN link utilization to LTE link utilization is desirable, figures 9 and 10, par [0106]-[0109]).
claim 2, as applied to claim 1 above, Gupta discloses wherein the long-range wireless communication technology is cellular and the power saving mode includes one or more of a discontinuous reception technique(DRX), an enhanced discontinuous reception (eDRX) and a sleep mode (read as, for example, the LTE radio is in shut down mode (sleep mode), C-DRX mode, and a very low-power, low-latency C-WuRx mode, figures 9 and 10, par [0105]-[0109])
Consider claim 3, as applied to claim 1 above, Gupta discloses wherein: the electronic device is adapted to receive signals from the at least one neighboring electronic device when operating in the short-range mode; and the switching unit is adapted to switch the transceiver from the short-range mode to the long-range mode in response to an override signal received from the at least one neighboring electronic device (read as the LTE radio is completely shut down and a very low-power, low-latency C-WuRx is instead used to manage the state of the LTE link in response to a narrow-band wakeup signal; the C-WuRx is used to wake up the main modem when the eNB decides that switching from WLAN link utilization to LTE link utilization is desirable and trigger message is from eNB, figures 9 and 10, par [0106]-[0109] and [0118]).
Consider claim 4, as applied to claim 2 above, Gupta discloses wherein the override signal represents a request from the at least one external device to communicate with the electronic device (read as the LTE radio is completely shut down and a very low-power, low-latency C-WuRx is instead used to manage the state of the LTE link in response to a narrow-band wakeup signal; the C-WuRx is used to wake up the main modem when the eNB decides that switching from WLAN link utilization to LTE link utilization is desirable and trigger message is from eNB, figures 9 and 10, par [0106]-[0109] and [0118]).
Consider claim 8, as applied to claim 1 above, Gupta discloses a clock synchronization unit adapted to, when the transceiver is in the long-range mode, synchronize an internal clock of 
Consider claim 9, as applied to claim 1 above, Gupta discloses wherein: the detection module is adapted to detect a period of time for which the transceiver will be unable to communicate using the long-range wireless communication technology due to the power saving mode; and the switching unit is adapted to switch the transceiver to the short-range mode for the duration of the period of time (read as the predictable period of time for waking up the LTE receiver and thus switching from WLAN to LTE, par [0116]-[0117]).
Consider claim 10, as applied to claim 1 above, Gupta discloses wherein the switching unit is adapted to periodically switch the transceiver between the long-range mode and the short-range mode based on the power saving mode of the long-range wireless communication technology (read as the predictable period of time for waking up the LTE receiver and thus switching from WLAN to LTE, par [0116]-[0117]).
Consider claim 11, as applied to claim 1 above, Gupta discloses wherein the electronic device and the at least one neighboring electronic device form, when the electronic device is operating in the short-range mode, a short-range network (read as the WLAN/Bluetooth network between communication resource 930 the peripheral device 904, figures 9 and 10, par [0099] and [0105]-[0109]).

Consider claim 12, Gupta discloses a method of operating a transceiver of an electronic device (read as hardware resource 900, figure 9, [0097]-[0100]), wherein the transceiver is adapted to be switchable (read as communication resource 930 for switching between LTE and 
Consider claim 13, as applied to claim 12 above, Gupta discloses receiving an override signal from the at least one neighboring electronic device; and switching the transceiver from the short-range mode to the long-range mode in response to the override signal (read as the LTE radio is completely shut down and a very low-power, low-latency C-WuRx is instead used to 
Consider claim 14, as applied to claim 12 above, Gupta discloses synchronizing, when the transceiver is in the long-range mode, an internal clock of the electronic device with a clock of one of the at least one external devices (read as the UE 102 can be configured to determine a synchronization reference time based on reception of one or more signals from any of the eNBs 212, par [0035]).
Consider claim 15, as applied to claim 12 above, Gupta discloses a computer program comprising code means (see 35 USC 101 rejection above) for implementing the method of claim 12 when said program is run on a computer (read as hardware resource 900 with instructions 950, figure 9, [0097]-[0100]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20190327679 A1) in view of Hussmann (US 20050186906 A1).
Consider claim 5, as applied to claim 1 above, Gupta discloses the claimed invention above but does not specifically disclose wherein the electronic device is adapted to, in response to entering the short-range mode, broadcast a presence message to the at least one neighboring electronic device.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hussmann into the teachings of Gupta for the purpose of staying member of the network.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20190327679 A1) in view of Mohamed et al. (US 20170171782 A1).
Consider claim 6, as applied to claim 1 above, Gupta discloses the claimed invention above but does not specifically disclose wherein the electronic device is adapted to, prior to exiting the short-range mode, broadcast a leave message to the at least one neighboring electronic device.
Nonetheless, in related art, Mohamed discloses a network handover system comprising UE sending disconnect accept (leave) message to other short-range device (WLAN AN) before the UE disconnects from the WLAN AN, figure 18A, par [0252]-[0253].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mohammed into the teachings of Gupta for the purpose of informing the devices with most updated status.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20190327679 A1) in view of Deshpande (US 20070253399 A1).
claim 7, as applied to claim 1 above, Gupta discloses the claimed invention and the exiting of short range mode (read as switching from WLAN link utilization to LTE link utilization is desirable, figures 9 and 10, par [0106]-[0109]) but does not specifically disclose wherein the electronic device is adapted to nominate one or more of the at least one neighboring devices of the network to act as a buffer for data which is communicated using the short-range wireless communication technology and intended for the electronic device.
Nonetheless, in related art, Deshpande disclose a mobile device registers with access point and the mobile device would connect the page buffering function (PBF) for receiving data as buffer while the mobile device is inconvenient to receive the data, steps 302-312 of figure 3, par [0036]-[0037].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deshpande into the teachings of Gupta for the purpose of avoid missing data aimed for the mobile device.	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645